Title: From James Madison to James Monroe, 4 August 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Aug. 4. 1816.
        
        I recd. yesterday the 2 letters from Onis herewith returned, and today copies of the papers transmitted by Mr. Crowninshield, which as the originals are in the Dept. I retain. The law of Nations, and our position in relation to the contest between Spain & Spanish America, will of course govern the reply to these representations.
        The remarks of Judge Story as to the fisheries are valuable, and furnish some precise objects for discussion with the B. Govt. If Mr. B. will accede to the most favorable arrangement marked out, it may be well to close with him. Whether the one next best ought to be accepted, is a more delicate question; notwithstanding the opinion of Mr. Crowni[n]shi[e]ld on the subject. I do not think, in the present temper & situation of G.B. that delay, with a prudent conduct on our part will injure our prospects. And it appears after all, that the right to cure fish on the B. shores, the fish cured on them being in the proportion only of 1/5 or 1/6 of those caught by our vessels in those waters, is of less importance than was supposed. How far the waters within the marginal league have been used, and wd. be prohibited if not stipulated; is to be ascertained. On the whole, I still think, unless an arrangement likely to be satisfactory can be obtained, it will be better to prolong the negociation, than to cut it short from a despondence as to better terms. I observe that J. Story represents the Shores of Labradore as a good deal settled. If this be the fact and could appear in an arrangement of our use of them, we might accept the use of the shores without any implied surrender of our pretensions, which are limited to unsettled districts. Perhaps Mr. B. may be willing to make a partial arrangement, leaving open the negociation for its extension. If this can be done in a form, avoiding implications adverse to our claims, it wd. be a safe & might be an eligible course. It might be predicated on the want of

full information, and the purpose of obtaining it. The sources of further information pointed at by the Judge, may deserve attention. Best respects & regards
        
          James Madison
        
      